Judgment, Supreme Court, New York County (Ira Beal, J.), rendered March 10, 1998, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him to concurrent terms of 4 to 8 years and lVs to 4 years, respectively, unanimously affirmed.
During a lengthy colloquy, conducted well into the trial, the court, which was already familiar with defendant and his extensive criminal background, fully apprised defendant of the *387risks and responsibilities involved in waiving counsel and proceeding pro se (see, People v Smith, 92 NY2d 516).
There was ample evidence establishing the element of “physical injury” (Penal Law § 10.00 [9]; § 160.10 [2] [a]), given the complainant’s testimony that he suffered substantial pain when defendant pulled on the complainant’s thick gold neck chain until it broke (see, People v Guidice, 83 NY2d 630, 636). Moreover, there was testimony that the injury caused pain and red marks which lasted two to three weeks after the incident.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Andrias, Lerner, Saxe and Buckley, JJ.